Citation Nr: 1613202	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously diagnosed as major depression, recurrent; sub-threshold PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been included in the claims file.

The Veteran's claim for entitlement to an increased initial rating for an acquired psychiatric disorder, to include recurrent major depression was before the Board in March 2012, at which time it was remanded for additional development.  That development was completed, and the claim was returned to the Board.  In June 2014, the Board remanded the claim to allow the RO to adjudicate the inextricably intertwined issue of entitlement to service connection for PTSD.  A November 2014 rating decision granted service connection for PTSD.  Accordingly, the issue has been recharacterized to reflect the Veteran's current diagnoses.

The Veteran has another appeal addressing issues that were the subject of an April 2015 Board hearing before another VLJ.  Those issues are the subject of a separate, but concurrently issued, Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appear to be outstanding VA and private treatment records.  With regard to VA treatment records, an October 2015 mental health clinic note indicated that the Veteran should return for a follow up mental health outpatient clinic appointment in January 2016.  While the record contains a January 2016 peer support group note, the record does not document the follow up mental health outpatient psychotherapy record.  Additionally, VA treatment records dated in May 2015 noted that outside miscellaneous medical records from Nebraska Medicine dated from 2009 through 2014, and office progress notes dated November 2014, February 2015, and May 2015 from Omaha Internal Medicine, had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  A September 2013 VA treatment record noted that a letter from the Veteran to his PTSD clinic physician had been scanned into the record.  However, a review of the record indicates that the aforementioned private treatment records, as well as the Veteran's letter, were not uploaded in the VA treatment records obtained.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records from Nebraska Medicine and Omaha Internal Medicine.

Additionally, the evidence of record indicates that the Veteran's PTSD symptoms may have worsened since his last VA examination in August 2014.  In a December 2014 letter, the Veteran's wife indicated that the Veteran's PTSD symptoms had progressed.  She noted that he showed a serious reduction in emotional expressions, that he was having more serious issues with his short and long-term memory, that his sleep patterns had become more abnormal, and that while he used to be very handy around the house, these days he had no motivation to do anything.  The Veteran's wife also noted that in the last few months the Veteran had become very anti-social, reclusive, and now spent most of his time watching television.  At the time of his August 2014 VA examination, it was noted that the Veteran was pleasant and smiled easily, that his remote and recent memory was intact, that his judgment was intact, and that he reported that he slept okay, and spent most of his time tinkering around his garage and workshop and caring for his yard.  Additionally, VA treatment records dated subsequent to October 2014 noted that the Veteran's judgment and insight were only fair and that his affect was restricted.  In contrast VA treatment records prior to and shortly after the Veteran's August 2014 examination consistently noted the Veteran's judgment was good and that he demonstrated full range of affect.  As the December 2014 letter and VA treatment indicate that the Veteran's symptoms may have worsened since his last VA examination, a contemporaneous VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2015 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated mental health treatment.  The RO must make two attempts to obtain any provide medical records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with a VA mental health examination to determine the current severity of his PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner should provide a detailed review of the nature and extent of the Veteran's PTSD symptoms, to include detailing the frequency, duration, and intensity of all observed and reported symptoms.  All signs and symptoms of the Veteran's PTSD should be reported in detail in accordance with VA rating criteria.

All opinions should be accompanied by a complete rationale.

4.  Finally, readjudicate the claim.  If the benefit sought is not granted in full, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning it to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



